UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement. o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). xDefinitive Proxy Statement. oDefinitive Additional Materials. oSoliciting Material Pursuant to § 240.14a-12. LKCM FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4) Date Filed: LKCM Funds 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 January 4, 2013 Dear Shareholder: I am writing regarding an important matter involving your investment in the LKCM Funds (the “Trust”).You are being asked to vote to elect the Trustees of the Trust, which is comprised of eight separate series (each series, a “Fund,” and collectively, the “Funds”).To consider and vote on this proposal, a Special Meeting of Shareholders of the Trust will be held at The Fort Worth Club, 306 West Seventh Street, 12th Floor, Fort Worth, Texas 76102, on February 21, 2013, at 10:00 A.M., Central Time (the “Meeting”).We encourage you to read the enclosed materials in their entirety, as they contain important information regarding the Meeting. The following is an overview of the proposal on which you are being asked to vote.Please note that this proposal is considered a routine item and is not expected to have any material effect on the manner in which any Fund is managed or on its current investment objective.You will find a detailed explanation of the proposal in the enclosed proxy materials. Election of Trustees You are being asked to elect or re-elect six Trustees as members of the Board of Trustees of the Trust (the “Board”).The current Trustees of the Trust are proposing that you elect or re-elect the four current Trustees and elect two additional Trustees.Of the six nominees to serve as Trustees of the Trust, four are independent of the Trust and Luther King Capital Management Corporation, the Trust’s investment adviser (the “Adviser”), and two are employed by the Adviser. Recommendation of the Board After careful consideration, the Board has unanimously approved the proposal and recommends that shareholders vote “FOR” its approval, but the final approval requires your vote.The enclosed proxy statement, which I strongly encourage you to read before voting, contains further explanation and important details about the proposal.The Board has fixed the close of business on December 31, 2012 as the record date for the determination of shareholders entitled to vote at the Meeting and any adjournments. Your Vote Matters No matter how large or small your holdings of shares of the Funds, your vote is important.After you review the proxy materials, please submit your vote promptly to help us avoid the need for additional mailings.For your convenience, you may vote one of three ways:via telephone by calling the number listed on your proxy card, via mail by returning the enclosed proxy card or via the Internet by visiting www.proxyonline.us.If you have questions, please call the Funds at 1-800-688-LKCM. Thank you for voting and for your continued investment in the LKCM Funds. Respectfully yours, /s/ J. Luther King, Jr. J. Luther King, Jr., CFA President LKCM Funds LKCM Funds 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 NOTICE OF A SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (“Meeting”) of the LKCM Funds (the “Trust”) will be held on February 21, 2013, at 10:00 A.M., Central Time, at The Fort Worth Club, 306 West Seventh Street, 12th Floor, Fort Worth, Texas 76102.In connection with the Meeting, as a shareholder of one or more series of the Trust (each series, a “Fund,” and collectively, the “Funds”), you are being asked to consider and act upon the following proposal (“Proposal”). To elect Trustees of the Trust; To transact any other business as may properly come before the Meeting. TheBoard of Trustees of the Trust unanimously recommends that shareholders vote “FOR” the Proposal. Only shareholders of record of the Funds at the close of business on December 31, 2012 are entitled to receive notice of, and vote at, the Meeting and any adjournments thereof.If you owned shares in more than one Fund as of December 31, 2012, you may receive more than one proxy card.Please vote each proxy card you receive. By Order of the Board of Trustees, /s/ J. Luther King, Jr. J. Luther King, Jr., CFA President Fort Worth, Texas January 4, 2013 i YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN It is important that you vote even if your account was closed after December 31, 2012. Please indicate your voting instructions on the enclosed proxy card, sign and date the card, and return the card by mail in the postage-paid envelope provided.If you sign, date and return the proxy card but give no voting instructions, your shares will be voted “FOR” the Proposal described above. To avoid the expense and inconvenience of further solicitations for your vote, please mail your proxy card promptly. As an alternative to voting the proxy card by mail, you may vote by telephone, through the Internet or in person.To vote by telephone, please call the toll-free number listed on the proxy card.To vote using the Internet, please access the website listed on the proxy card (note that to vote using the Internet, you will need the unique “control” number that appears on the enclosed proxy card.If you elect to vote using the Internet, you may incur telecommunications and/or Internet access charges for which you are responsible.Any shareholder proposal submitted to a vote at the Meeting may be voted only in person or by written proxy.If we have not received your voting instructions by February 8, 2013, we may contact you again for your vote. Notice to Corporations and Partnerships:proxy cards submitted but not signed by the appropriate persons as set forth in the voting instructions on the proxy cards will not be voted. ii LKCM Funds 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 INFORMATION TO HELP YOU UNDERSTAND AND VOTE ON THE PROPOSAL While we strongly encourage you to read the full text of the enclosed proxy statement, we also are providing the following brief overview of the proposal in the proxy statement (the “Proposal”), in “Question and Answer” format, to help you understand and vote on the Proposal.Your vote is important, so please vote. Q: Why are you sending me this information? A: You are receiving these materials because on December 31, 2012 you owned shares of one or more Funds and, as a result, have a right to vote on the Proposal. Q: Why am I being asked to elect Trustees? A: The Trust is governed by a Board of Trustees.The Board is recommending that shareholders of the Funds elect or re-elect four of the Trustees currently serving on the Board and elect two new Trustees to the Board.Of the six nominees to serve as Trustees of the Trust, four would be considered to be a “non-interested” Trustee (“Independent Trustee”), as defined in the Investment Company Act of 1940, which is one of the federal securities laws governing the Funds, and two would be considered to be interested Trustees. Q: Why is it important that I vote? A: As a shareholder, you have a right to vote your shares on the Proposal and your vote can only be considered if the required number of votes is received. Voting promptly saves the added expense and delay of obtaining the necessary votes from shareholders. Q: What role does the Board play? A: The Trustees serve as your representatives. They are fiduciaries and have an obligation to serve the best interests of shareholders. The Trustees review the Funds’ performance, oversee the Funds’ activities and review contractual arrangements with companies that provide services to the Funds. Q: Do Trustees receive compensation for their services? A: Each Independent Trustee receives compensation for his or her service on the Board. The proxy statement provides details about each nominee and compensation paid to each current Independent Trustee. Q: Who is paying for the shareholder meeting and proxy statement? A: The Funds will pay for the expenses related to the proxy statement and the shareholder meeting. Prompt voting by shareholders can help to avoid the added expense and delay associated with obtaining the necessary votes. Q: How does the Board suggest I vote in connection with the Proposal? 1 A: After careful consideration, the Board unanimously recommends that you vote FOR the Proposal. Q: How do I vote my shares? A: You can vote in any of the following ways: Internet: Have your proxy card available. Vote using the Internet by accessing the website address on your proxy card. Enter your control number from your proxy card and follow the instructions found on the website; Telephone: Have your proxy card available. You may vote by telephone by calling the number on your proxy card. Enter the control number on the proxy card and follow the instructions provided; or Mail: Vote, sign, date and return the enclosed proxy card in the postage-paid envelope provided. Q: Whom should I contact for additional information about the proxy statement? A: Please contact the Funds at 1-800-688-LKCM with any questions you may have about the proxy statement. 2 LKCM Funds 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 PROXY STATEMENT Special Meeting of Shareholders to be Held on February 21, 2013 This document is a Proxy Statement for the LKCM Funds (the “Trust”).The Trust has separate series (each series, a “Fund,” and collectively, the “Funds”) that are addressed in this Proxy Statement.The Funds in the Trust are as follows: LKCM Small Cap Equity Fund LKCM Small-Mid Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM Aquinas Value Fund LKCM Aquinas Growth Fund LKCM Aquinas Small Cap Fund This Proxy Statement is being furnished in connection with the solicitation of proxies made by, and on behalf of, the Board of Trustees of the Trust (each member thereof, a “Trustee,” and collectively, the “Trustees” or “Board”) in connection with the Special Meeting of Shareholders of the Funds (“Meeting”), and any adjournments thereof.The Meeting will be held at 10:00 A.M., Central Time, on February 21, 2013, at The Fort Worth Club, 306 West Seventh Street, 12th Floor, Fort Worth, Texas 76102.The purpose of the Meeting is set forth in the accompanying Notice.This Proxy Statement and accompanying proxy card(s) will be mailed to shareholders on or about January 7, 2013. 3 OVERVIEW Election of Trustees The Trustees who are “non-interested” Trustees (“Independent Trustees”), within the meaning of the Investment Company Act of 1940, as amended (“1940 Act”), recommend to shareholders the election or re-election, as applicable, of all four current Trustees to the Board and the election of two new Trustees to the Board.The current Trustees include J. Luther King, Jr., H. Kirk Downey, Earle A. Shields, Jr., and Richard J. Howell.The two new nominees for Trustee are Larry J. Lockwood and Steven R. Purvis.If elected or re-elected, as applicable, Messrs. Downey, Shields, Howell and Lockwood will be Independent Trustees of the Trust.Messrs. King and Purvis are employees of Luther King Capital Management Corporation, the investment adviser to the Trust (“Adviser”), and if elected or re-elected, as applicable, would be “interested” within the meaning of the 1940 Act (“Interested Trustee”). The Adviser is located at 301 Commerce Street, Suite 1600, Fort Worth, Texas76102. If the Proposal is approved by shareholders of the Trust, the new Trustees will take office and the election of Trustees will be effective on February 21, 2013, the date of the Meeting. Procedural Information Related to this Proxy Solicitation Voting On any matter submitted to a vote of the shareholders, each shareholder of a Fund will be entitled to one vote for each whole share standing in the shareholder’s name, irrespective of the Fund or class thereof, as to any matter on which the shareholder is entitled to vote, and each fractional share will be entitled to a proportionate fractional vote.The Proposal requires the affirmative vote of a plurality of the Trust’s shares voted in person or by proxy at the Meeting. Solicitations The solicitation of proxies will be made by mail, but also may include telephone communications by the proxy solicitor and/or employees of the Adviser who will not receive any compensation from the Trust for such solicitation.The Trust has retained AST Fund Solutions, LLC for the purposes of mailing proxy materials to shareholders and tabulating voting results at an estimated cost of approximately $10,000.The Funds will bear the costs, fees and expenses incurred by the Funds in connection with the Proxy Statement and the Meeting, for fees and expenses of attorneys and professionals relating to the Proxy Statement and the Meeting, for other related fees and expenses incurred by the Funds. “Householding” One copy of this Proxy Statement may be delivered to multiple shareholders who share a single address. If you would like to obtain an additional copy of this Proxy Statement or a copy of any Fund’s most recent annual or semi-annual report to shareholders, free of charge, write to the Funds at 301 Commerce Street, Suite 1600, Fort Worth, Texas 76102 or call 1-800-688-LKCM.If you received a Proxy Statement for each shareholder at your address and would like to receive a single copy in the future, please contact the Funds as instructed above. The Quorum Requirement and Adjournments With respect to the Proposal, shareholders holding at least thirty percent of the Trust’s shares entitled to vote on December 31, 2012 (the “Record Date”), represented in person or by proxy, will constitute a quorum at the Meeting.Such a quorum must be present for the transaction of business at the Meeting with respect to the Proposal. In the absence of a quorum, or in the event that a quorum is present at the Meeting but sufficient votes to approve the Proposal are not received, the persons named as proxies may propose one or more adjournments of the Meeting to permit further solicitation of proxies.If a quorum is present but sufficient votes to approve the Proposal are not received, the persons named as proxies will vote those proxies that they are entitled to vote FOR the Proposal in favor of such an adjournment, and will vote those proxies required to be voted AGAINST the Proposal against such adjournment.A shareholder vote may be taken on the Proposal prior to any such adjournment if sufficient votes have been received for the Proposal and it is otherwise appropriate. 4 Abstentions and broker non-votes will be counted as shares present for purposes of determining whether a quorum is present at the Meeting but will not be voted FOR or AGAINST any adjournment.Abstentions and broker non-votes will not be counted, however, as votes cast for purposes of determining whether sufficient votes have been received to approve the Proposal.Abstentions and broker non-votes will have no effect on the approval of the Proposal, for which the required vote is a plurality of the votes cast at the Meeting in person or by proxy, provided that a quorum is present. How Proxies Will Be Voted Shareholders of record at the close of business on the Record Date will be entitled to vote at the Meeting.The individuals named as proxies on the enclosed proxy card will vote in accordance with your directions as indicated thereon if your proxy card is received and has been properly executed.If your proxy card is properly executed and you give no voting instructions, your shares will be voted FOR the Proposal described in this Proxy Statement.The duly appointed proxies may, in their discretion, vote upon such other matters as may properly come before the Meeting.However, if the Funds have received a shareholder proposal to be presented to shareholders at the Meeting within a reasonable time before the proxy solicitation is made, the duly appointed proxies will not have discretionary authority to vote upon such proposals.You may revoke your proxy card by giving another proxy, by letter, or facsimile revoking your initial proxy if received by the Funds prior to the Meeting, or by appearing and voting at the Meeting. A list of the shares of each classof each Fund issued and outstanding as of the Record Date is included in Appendix A.A list of shareholders who owned of record or beneficially five percent or more of the shares of a class of a Fund as of the Record Date is included in Appendix B, as well as information regarding officer and Trustee ownership of shares of the Funds. The Trust will request broker-dealers, custodians, nominees and fiduciaries to forward proxy materials to the beneficial owners of the shares held of record by such persons.The Trust may reimburse such broker-dealers, custodians, nominees and fiduciaries for their reasonable expenses incurred in connection with such proxy solicitation. Required Vote Approval of the Proposal will be determined on a Trust-wide basis.Assuming the presence of a quorum, approval of the Proposal requires the affirmative vote of a plurality of the Trust’s shares voted in person or by proxy at the Meeting. 5 PROPOSAL ELECTION OF TRUSTEES FOR THE TRUST The Proposal relates to the election of six Trustees to the Board at the Meeting.The Board has nominated the individuals listed below for election or re-election as Trustees, each to hold office until termination, resignation or removal.Four of the nominees (J. Luther King, Jr., H. Kirk Downey, Earle A. Shields, Jr., and Richard J. Howell) currently serve as Trustees of the Trust.Each current Trustee has indicated a willingness to continue to serve if elected or re-elected, as applicable.If any of the nominees should not be available for election, the persons named as proxies (or their substitutes) may vote for other persons in their discretion.Management has no reason to believe that any nominee will be unavailable for election. Larry J. Lockwood and Steven R. Purvis were selected and recommended by the Board’s Nominating Committee and nominated by the current Independent Trustees for election at the Meeting.In recommending the election of Messrs. Lockwood and Purvis, the Nominating Committee considered the candidates’ background, experience, capabilities and integrity, and other factors regarding the composition of the Board.As part of the nomination process, each nominee provided relevant information regarding, among other things, such nominee’s educational background, business experience, relationships with the Trust, and relationships with the Adviser. The persons named as proxies on the enclosed proxy card will vote FOR the election of the nominees listed below unless the shareholder specifically indicates on its proxy card a desire to withhold authority to vote for any nominee. Information Concerning Nominees and Trustees The Board provides broad supervision over the affairs of the Trust. The Adviser is responsible for the management of the Trust’s assets, and the Trust’s officers are responsible for the Trust’s operations. The Trustees of the Trust are listed below, together with their principal occupations during the past five years.The address of each person listed below is c/o LKCM Funds, 301 Commerce Street, Suite 1600, Fort Worth, Texas 76102.Each Trustee oversees eight Funds comprising the Trust.Quasar Distributors, LLC, located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as principal underwriter to the Trust. U.S. Bancorp Fund Services, LLC, located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as administrator to the Trust. Current Independent Trustees Name and Age Position(s) Held with the Trust Term of Office and Length of Time Served (1) Principal Occupation During Past FiveYears Other Directorships Held by Trustee During the Past FiveYears H. Kirk Downey Year of Birth: 1942 Chairman of the Board of Trustees Trustee Since 2005 Since 1994 President and CEO, Texas Systems, LLC and CEO, Texaslearningsystems LLC since 1999; Dean, M.J. Neeley School of Business, Texas Christian University Business School from 1987 to 1999. Non-Executive Chairman of the Board of AZZ Incorporated (a manufacturing company). Earle A. Shields, Jr. Year of Birth: 1920 Trustee Since Consultant; formerly Consultant for NASDAQ Corp. and Vice President, Merrill Lynch & Co., Inc. Priests Pension Fund of the Catholic Diocese of Fort Worth, Lay Workers Pension Fund of the Catholic Diocese of Fort Worth, St. Joseph Health Care Trust, Catholic Schools Trust and Catholic Foundation of North Texas 6 Current Independent Trustees Name and Age Position(s) Held with the Trust Term of Office and Length of Time Served (1) Principal Occupation During Past FiveYears Other Directorships Held by Trustee During the Past FiveYears Richard J. Howell Year of Birth: 1942 Trustee Chairman of the Audit and Compliance Committee Since 2005 Since 2008 CPA; Adjunct Faculty at SMU Cox School of Business from 2004 to 2009; Consulting Services, since 2002; Audit Partner, Arthur Andersen LLP from 1974 to 2002. Red Robin Gourmet Burgers, Inc. (1) Each Trustee holds office during the lifetime of the Trust until that individual resigns, retires or is otherwise removed or replaced. Current Interested Trustee Name and Age Position(s) Held with the Trust Term of Office and Length of Time Served (1) Principal Occupation During Past FiveYears Other Directorships Held by Trustee During the Past FiveYears J. Luther King, Jr. (2) Year of Birth: 1940 Trustee, President and Chief Executive Officer Since 1994 Chairman, President and Director, Luther King Capital Management Corporation since 1979. Employee Retirement Systems of Texas, 4K Land & Cattle Company (ranching), Hunt Forest Products (lumber), Southwestern Exposition Livestock (livestock), Southwest JLK Corporation (management company), Texas Christian University, Texas Southwestern Cattleraisers Foundation (livestock), Tyler Technologies (information management company for government agencies), and King Ranch, Inc. (ranching). (1) Each Trustee holds office during the lifetime of the Trust until that individual resigns, retires or is otherwise removed or replaced. (2) Mr. King is an “interested person” of the Trust (as defined in the 1940 Act) because of his affiliation with the Adviser. 7 Independent Nominee Name and Age Position(s) Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past FiveYears Other Directorships Held by Nominee During the Past FiveYears Larry J. Lockwood Year of Birth: 1953 N/A N/A C. R. Williams Professor of Finance, Stan Block Endowed Chair in Finance, Department of Finance, Neeley School of Business, Texas Christian University since 1994. N/A Interested Nominee Name and Age Position(s) Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Other Directorships Held by Nominee During the Past FiveYears Steven R. Purvis Year of Birth: 1964 Vice President N/A Principal, Luther King Capital Management since 2003, Vice President and Portfolio Adviser, Luther King Capital Management since 1996. N/A In addition to the information set forth in the tables above and other relevant qualifications, experience, attributes or skills applicable to a particular Trustee, the following provides further information about the qualifications and experience of each Trustee nominee: H. Kirk Downey:Mr. Downey has extensive organizational and business experience as president and chief executive officer of a private company, service as the dean of a private university’s business school, service as the non-executive chairman of the board of a publicly held corporation, and multiple years of service as a Trustee. Earle A. Shields, Jr.:Mr. Shields has extensive experience in the investment management industry as a consultant for a financial services industry corporation, service as vice president for a global financial services firm, service as a member to numerous charitable boards, and multiple years of service as a Trustee. Richard J. Howell:Mr. Howell has extensive audit and business experience as a certified public accountant, service as a partner in a global accounting firm, service as a faculty member at a private university’s business school, service as a director of a publicly held corporation and multiple years of service as a Trustee. J. Luther King, Jr.:Mr. King has extensive experience in the investment management industry as chairman, president and director of an investment management firm, service on the board of numerous corporations and foundations, and multiple years of service as a Trustee. Steven R. Purvis:Mr. Purvis has extensive experience as principal of an investment management firmand service as a portfolio manager, director of research and senior analyst. Larry J. Lockwood:Mr. Lockwood has extensive experience in finance asprofessor of finance at thebusiness school of a private university and service as a chartered financial analyst, business consultant and lecturer. 8 Board Duties and Board Structure The Board is responsible for and oversees the overall management and operations of the Trust and the Funds, which includes the general oversight and review of the Funds’ investment activities, in accordance with federal law and the law of the State of Delaware, as well as the stated policies of the Funds.The Board oversees the Trust’s officers and service providers, including the Adviser, which is responsible for the management of the day-to-day operations of the Funds based on policies and agreements reviewed and approved by the Board.In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers, including the Adviser’s personnel and the Trust’s Chief Compliance Officer (“CCO”).The Board also is assisted by the Trust’s independent registered public accounting firm (who reports directly to the Trust’s Audit and Compliance Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board.The Board met four times during the fiscal year ended December 31, 2012. Risk Oversight Consistent with its responsibility for oversight of the Trust and the Funds, the Board oversees the management of risks relating to the administration and operation of the Trust and the Funds.The Adviser, as part of its responsibilities for the day-to-day operations of the Funds, is responsible for day-to-day risk management for the Funds.The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Funds.The Board performs this risk management oversight directly and, as to certain matters, through its aforementioned committees and through the Independent Trustees.The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Funds. In general, a Fund’s risks include, among others, investment risk, credit risk, liquidity risk, valuation risk and operational risk.The Board has adopted, and periodically reviews, policies and procedures designed to address risks to the Trust and the Funds.In addition, under the general oversight of the Board, the Adviser and other service providers to the Funds have themselves adopted a variety of policies, procedures and controls designed to address particular risks to the Funds.Different processes, procedures and controls are employed with respect to different types of risks. The Board also oversees risk management for the Trust and the Funds through review of regular reports, presentations and other information from officers of the Trust and other persons.The Funds’ CCO and senior officers of the Adviser regularly report to the Board on a range of matters, including those relating to risk management.The Board also regularly receives reports from the Adviser with respect to the Funds’ investments.In addition to regular reports from the Adviser, the Board also receives reports regarding other service providers to the Trust, either directly or through the Adviser or the Funds’ CCO, on a periodic or regular basis.At least annually, the Board receives a report from the Funds’ CCO regarding the effectiveness of the Funds’ compliance program.Also, on an annual basis, the Board receives reports, presentations and other information from the Adviser in connection with the Board’s consideration of the renewal of each of the Trust’s agreements with the Adviser and the Trust’s distribution plans under Rule 12b-1 under the 1940 Act. The CCO also reports regularly to the Audit and Compliance Committee on Fund valuation matters.In addition, the Audit and Compliance Committee receives regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters.On at least a quarterly basis, the Independent Trustees meet with the Funds’ CCO to discuss matters relating to the Funds’ compliance program. Board Structure and Related Matters Board members who areIndependent Trustees currently constitute three-quarters of the Board, and assuming the approval of the Proposal, would constitute two-thirds of the Board.H. Kirk Downey, an Independent Trustee, serves as Chairman of the Board.Mr. Downey’s responsibilities include: setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Interested Trustees; and serving as a liaison with other Trustees, the Trust’s officers and other management personnel, and counsel to the Funds.As Chairman, Mr. Downey performs such other duties as the Board may from time to time determine. 9 The Trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter approved by the Board that delineates the specific responsibilities of that committee.The Board has established three standing committees: the Audit and Compliance Committee, the Nominating Committee and the Qualified Legal Compliance Committee.The members and responsibilities of each Board committee are summarized below. The Board periodically evaluates its structure and composition as well as various aspects of its operations.The Board believes that its leadership structure, including its independent Chairman and Board committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the Funds, the number of Funds overseen by the Board, the arrangements for the conduct of the Funds’ operations, the number of Trustees, and the Board’s responsibilities.On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each of its committees, the Trustees are able to oversee effectively the number of Funds in the complex. The Board holds four regularly scheduled in-person meetings each year.The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings.During a portion of each in-person meeting, the Independent Trustees meet outside of management’s presence.The Independent Trustees may hold special meetings, as needed, either in person or by telephone. Nominating Committee The Trust has a Nominating Committee, currently consisting of Messrs. Downey, Howell and Shields.The Nominating Committee is responsible for the selection and nomination for appointment of candidates to serve as Trustees of the Trust.The Nominating Committee will review shareholders’ nominations to fill vacancies on the Board.Shareholders can submit recommendations in writing addressed to the attention of the chair of the Nominating Committee, 301 Commerce Street, Suite 1600, Fort Worth, Texas 76102.A shareholder’s recommendation must include the following information about the nominee: (1) name; (2) date of birth; (3) education; (4) business, professional or other relevant experience and areas of expertise; (5) current business, professional or other relevant experience and areas of expertise; (6) current business and home addresses and contact information; (7) other board positions or prior experience; and (8) any knowledge and experience relating to investment companies and investment company governance.The Nominating Committee met two times during the fiscal year ended December 31, 2012.Successful candidates must meet several other criteria as set forth in the Nominating Committee charter, which is attached as Appendix C to this proxy statement. With respect to the criteria the Nominating Committee uses for selecting nominees, a successful candidate should have certain uniform characteristics, such as a very high level of integrity, appropriate experience, and a commitment to fulfill the fiduciary duties inherent in Board membership.The Nominating Committee also will consider the extent to which potential candidates possess sufficiently diverse skill sets and diversity characteristics that would contribute to the Board’s overall effectiveness. Audit and Compliance Committee The Trust has an Audit and Compliance Committee, currently consisting of Messrs. Downey, Howell and Shields.The members of the Audit and Compliance Committee are Independent Trustees.The primary responsibilities of the Audit and Compliance Committee are to make recommendations to the Board as to: the engagement or discharge of the Trust’s independent registered public accounting firm (including the audit fees charged by the accounting firm); the supervision of investigations into matters relating to audits; the review with the independent registered public accounting firm of the results of audits; oversight of the Trust’s compliance with legal and regulatory requirements, internal control over financial reporting and independent audits; and addressing any other matters regarding audits and compliance.The Audit and Compliance Committee met two times during the fiscal year ended December 31, 2012. 10 Qualified Legal Compliance Committee The Trust has a Qualified Legal Compliance Committee, currently consisting of Messrs. Downey, Howell and Shields.The members of the Qualified Legal Compliance Committee are Independent Trustees.The primary responsibility of the Trust’s Qualified Legal Compliance Committee is to receive, review and take appropriate action with respect to any report made or referred to the Qualified Legal Compliance Committee by an attorney of evidence of a material violation of applicable U.S. federal or state securities law, material breach of a fiduciary duty under U.S. federal or state law or a similar material violation by the Trust or by any officer, director, employee, or agent of the Trust.The Qualified Legal Compliance Committee did not meet during the fiscal year ended December 31, 2012. The Trust does not hold annual shareholder meetings and, therefore, does not have a policy with respect to Trustees’ attendance at such meetings. Nominee and Trustee Ownership of Shares of the Funds The tables below set forth the dollar range of the value of the shares of each Fund, and the dollar range of the aggregate value of the shares of all Funds in the Trust overseen or to be overseen by a nominee or Trustee, owned beneficially by each nominee and Trustee as of December 31, 2012.For purposes of these tables, beneficial ownership is defined to mean a direct or indirect pecuniary interest. Exact dollar amounts of securities held are not listed in the table.Rather, the ranges are identified according to the following key: A-$0 B -$1 up to and including $10,000 C -$10,001 up to and including $50,000 D -$50,001 up to and including $100,000 E -$100,001 or more Name of Trustee/Nominee Small Cap Equity Fund Small- Mid Cap Equity Fund Equity Fund Balanced Fund Fixed Income Fund Aquinas Small Cap Fund Aquinas Value Fund Aquinas Growth Fund Aggregate Dollar Range of Equity Securities in Trust Complex* H. Kirk Downey, Independent Trustee A A C A A A A A C Richard J. Howell, Independent Trustee C A A A A A A A C Earle A. Shields, Jr. Independent Trustee E A A A A A A A E J. Luther King, Jr., Interested Trustee, President and Chief Executive Officer E A E A A A A A E Steven R. Purvis Interested Trustee (Nominee), Principal, Vice President and Portfolio Manager E E A A A A A A E Larry J. Lockwood Independent Trustee (Nominee) A A A A A A A A A 11 Compensation of Trustees Total compensation (excluding reimbursements) of the current Trustees for the fiscal year ended December 31, 2012 is reflected in the following table. COMPENSATION TABLE Name of Person Aggregate Compensation from the Funds Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from all Funds in the Trust Complex Interested Trustee J. Luther King, Jr. $0
